08-5570-ag
         Rezaul v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A079 076 722
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _______________________________________
12
13       KARIM REZAUL, ALSO KNOWN AS KARIM
14       MD REZAUL,
15
16                          Petitioner,
17
18                           v.                                 08-5570-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL, *
22
23                Respondent.
24       ______________________________________
25
26       FOR PETITIONER:                   David J. Rodkin, New York, New York.



                       *
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
1    FOR RESPONDENT:        Tony West, Assistant Attorney
2                           General, Civil Division; Michelle
3                           Gorden Latour, Assistant Director;
4                           Kimberly A. Burdge, Trial Attorney,
5                           Office of Immigration Litigation,
6                           Civil Division, U.S. Department of
7                           Justice, Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner, Karim Rezaul, a native and citizen of

14   Bangladesh, seeks review of an October 28, 2008 order of the

15   BIA affirming the November 17, 2006 decision of Immigration

16   Judge (“IJ”) Michael Straus denying petitioner’s application

17   for asylum, withholding of removal, and relief under the

18   Convention Against Torture (“CAT”).   In re Karim Rezaul, No.

19   A 079 076 722 (B.I.A. Oct. 28, 2008), aff’g No. A 079 076

20   722 (Immig. Ct. Hartford Nov. 17, 2006).   We assume the

21   parties’ familiarity with the underlying facts and

22   procedural history of the case.

23       Under the circumstances of this case, we review the

24   decision of the IJ as supplemented by the BIA.   See Yan Chen

25   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

26   applicable standards of review are well-established.    See

27   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d


                                  2
1    510, 513 (2d Cir. 2009).

2    I.    Asylum and CAT Relief

3          As the government argues, in his brief before this

4    Court, Rezaul does not challenge the agency’s pretermission

5    of his asylum application or its denial of his application

6    for CAT relief.   Thus, we consider only the agency’s denial

7    of Rezaul’s application for withholding of removal.

8    II.   Withholding of Removal

9          In his decision, the IJ found that even assuming Rezaul

10   had suffered past persecution, any presumption of a

11   likelihood of persecution had been rebutted.    When an

12   applicant for withholding of removal has been found to have

13   suffered past persecution, the presumption of a likelihood

14   of future persecution may be rebutted if an IJ finds that

15   there has been a fundamental change in circumstances such

16   that the applicant’s life or freedom would no longer be

17   threatened in the country of removal on account of one of

18   the five statutory grounds.    8 C.F.R. § 1208.16(b)(1)(i)(A).

19   The BIA has elaborated that the presumption may be rebutted

20   if, in the applicant’s country, the offending government has

21   been overthrown and no longer wields influence, the new

22   leadership does not “harbor the same animosities as the


                                    3
1    old,” and human rights practices have improved. See In re N-

2    M-A-, 22 I & N Dec. 312, 320-21 (BIA 1998); In re O-Z- & I-

3    Z-, 22 I & N Dec. 23, 26-27 (BIA 1998).   We find no error in

4    the agency’s conclusion that the government successfully

5    rebutted any presumption of persecution because “there is no

6    basis why [members of the BNP] would continue to look for

7    the respondent, being that he has left Bangladesh for over

8    11 years and has not been politically active since then.”

9    Rather than challenge these findings, Rezaul argues only

10   that the BIA’s decision made no sense because it noted that

11   the BNP’s elevation to power in 2001 could constitute

12   changed country circumstances excusing his late filing of

13   his asylum application, but also found that a change in

14   circumstances rebutted the presumption that he would face

15   future persecution.   Such a bare assertion is insufficient

16   to meaningfully challenge the agency’s decision.   See Norton

17   v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not

18   sufficiently argued in the briefs are considered waived and

19   normally will not be addressed on appeal.”).

20       Rezaul also argues that the IJ placed insufficient

21   weight on his arrest warrant as proof that Bangladeshi

22   authorities were still looking for him.   However, this Court


                                   4
1    generally accords deference to the agency’s evaluation of

2    documentary evidence.    Xiao Ji Chen v. U.S. Dep’t of

3    Justice, 471 F.3d 315, 342 (2d Cir. 2006) (finding that the

4    weight afforded to the applicant’s evidence in immigration

5    proceedings lies largely within the discretion of the

6    agency).    Although Rezaul argues that if the IJ had doubts

7    about the veracity of the arrest warrant, then he should

8    have sent it to be authenticated, the IJ was under no

9    obligation to do so.    See 8 C.F.R. § 287.6.

10   III.       Motion to Remand

11          Finally, Rezaul argues that the BIA abused its

12   discretion by failing to remand his case so that the IJ

13   could evaluate supplemental documentary evidence.       “Such an

14   abuse may be found if the Board’s decision provides no

15   rational explanation, inexplicably departs from established

16   policies, is devoid of any reasoning, or contains only

17   summary or conclusory statements; that is to say, where the

18   Board has acted in an arbitrary or capricious manner.”

19   Singh v. United States Dep’t of Justice, 461 F.3d 290, 293

20   (2d Cir. 2006).    Moreover, 8 C.F.R. § 1003.1(d)(3)(iv)

21   states that a “party asserting that the Board cannot

22   properly resolve an appeal without further factfinding must


                                    5
1    file a motion for remand.    If further factfinding is needed

2    in a particular case, the Board may remand the proceeding to

3    the immigration judge or, as appropriate, to the Service.”

4    (emphasis added).    Here, the BIA reasonably held that remand

5    was unnecessary because the new evidence submitted was:

6    (1) previously available at the time of the proceedings; (2)

7    unauthenticated; and (3) cumulative of previously discussed

8    country conditions evidence.    It therefore did not abuse its

9    discretion in declining to remand.    See Singh, 461 F.3d at

10   293.

11          For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any pending motion

13   for a stay of removal in this petition is DISMISSED as moot.

14   Any pending request for oral argument in this petition is

15   DENIED in accordance with Federal Rule of Appellate

16   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20
21




                                    6